GOLDTHWAITE, J.
A justice of the peace is not merely a judicial officer with relation to the collection of small debts, ■&c.; but is also the agent of the person who intrusts their collection with him. As soon as the money is collected, his character as a magistrate ceases, and he holds it as any other agent. The sheriff is the officer of the court, whose process he executes, and public policy forbids that he should be drawn into any litigation with respect to the money collected on it before any other tribunal; and therefore, there is little analogy between his responsibilities and those of a justice of the peace. As a justice of the peace is nothing more than an agent, with relation to him whose money has been collected, he is within the scope of the statutes permitting garnishee process, and is required to answer as any other person, being liable to that process, it results that it affords a sufficient excuse for the omission to pay over money collected by ■him. In the present case, it is not expressly stated in the record, that he was discharged b.y the court, before which he was summoned, but we infer such was the fact, from the circumstance •that judgment was rendered against him for the sum collected.
Our conclusion is, that there is no error in the point excepted to, and the judgment is affirmed.